CORRECTED NOTICE OF ALLOWABILITY
The purpose of this Corrected Notice of Allowability is to consider the Information Disclosure Statement filed March 30, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30, 2021 was filed after the mailing date of the Corrected Notice of Allowance on February 3, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	The Examiner makes note that the IDS dated March 30, 2021 cites to a Japanese Office Action (issued March 2, 2021) of Application No. 2017-102922 which references a Japanese document in which the instant application claims priority to (JP Application No. 2016-188882).  Thus, the claims of the instant application are still deemed to be allowable.  Reasons for Allowance can be found in the previous Notice of Allowance dated 08 January 2021, however will be repeated below for convenience.

Election/Restrictions
Claims 1-5 and 17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-16, directed to the process of are  hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 21 January 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants arguments, in reference to Sundt, with respect to the methyl substituted monoepoxy structure, are persuasive.  The rejection to Sundt has been withdrawn.

    PNG
    media_image1.png
    76
    130
    media_image1.png
    Greyscale
The closest prior art of record, known by Sundt (US Patent No. 4003935), teaches a monoepoxy compound of the following structure [col1, line10-15]:



    PNG
    media_image2.png
    64
    152
    media_image2.png
    Greyscale
Wherein Z has the following structure [col1, line43-47]:


And X has the following structure [col2, line1-5]: 

    PNG
    media_image3.png
    50
    147
    media_image3.png
    Greyscale

				       .	
Sundt et al. does not explicitly teach the compound of instant formula (1).  Sundt et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught monoepoxy compound above (having a methyl substituent off the epoxy group), to the specific claimed monoepoxy compound of Formula (1), as required by the instant application; as such, there is no evidence teaching that structural differences would have similar properties and reactivity.  Such a reconstruction of the prior art would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767